
	
		II
		Calendar No. 1035
		110th CONGRESS
		2d Session
		S. 1577
		[Report No. 110–474]
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2007
			Mr. Kohl (for himself,
			 Mr. Domenici, Mrs. McCaskill, Ms.
			 Stabenow, Mrs. Lincoln,
			 Mr. Levin, Mrs.
			 Clinton, Mr. Bingaman,
			 Mr. Whitehouse, Ms. Collins, Mr.
			 Casey, Mr. Coleman,
			 Mr. Cochran, Mr. Bayh, Ms.
			 Klobuchar, Mr. Obama, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the
			 Committee on
			 Finance
		
		
			September 22
			 (legislative day, September 17), 2008
			Reported by Mr. Baucus,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to require screening, including national criminal history background checks, of
		  direct patient access employees of skilled nursing facilities, nursing
		  facilities, and other long-term care facilities and providers, and to provide
		  for nationwide expansion of the pilot program for national and State background
		  checks on direct patient access employees of long-term care facilities or
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Safety and Abuse Prevention
			 Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Frail elders are a
			 highly vulnerable population who often lack the ability to give consent or
			 defend themselves. Since the best predictor of future behavior is past
			 behavior, individuals with histories of abuse pose a definite risk to patients
			 and residents of long-term care facilities.
				(2)Every month, there
			 are stories in the media of health care employees who commit criminal
			 misconduct on the job and are later found, through a background check conducted
			 after the fact, to have a history of convictions for similar crimes.
				(3)A 2006 study
			 conducted by the Department of Health and Human Services determined
			 that—
					(A)criminal
			 background checks are a valuable tool for employers during the hiring
			 process;
					(B)the use of
			 criminal background checks during the hiring process does not limit the pool of
			 potential job applicants;
					(C)a
			 correlation exists between criminal history and incidences of abuse;
			 and
					(D)the long-term care
			 industry supports the practice of conducting background checks on potential
			 employees in order to reduce the likelihood of hiring someone who has potential
			 to harm residents.
					(4)In 2005, the
			 Michigan Attorney General found that 10 percent of employees who were then
			 providing services to frail elders had criminal backgrounds.
				(5)In 2004, the
			 staffs of State Adult Protective Services agencies received more than 500,000
			 reports of elder and vulnerable adult abuse, and an ombudsman report concluded
			 that more than 15,000 nursing home complaints involved abuse, including nearly
			 4,000 complaints of physical abuse, more than 800 complaints of sexual abuse,
			 and nearly 1,000 complaints of financial exploitation;
				(6)The Department of
			 Health and Human Services has determined that while 41 States now require
			 criminal background checks on certified nurse aides prior to employment, only
			 half of those (22) require criminal background checks at the Federal
			 level.
				(b)PurposesThe purposes of this Act are to—
				(1)create a
			 coordinated, nationwide system of State criminal background checks that would
			 greatly enhance the chances of identifying individuals with problematic
			 backgrounds who move across State lines;
				(2)stop individuals
			 who have a record of substantiated abuse, or a serious criminal record, from
			 preying on helpless elders and individuals with disabilities; and
				(3)provide assurance
			 to long-term care employers and the residents they care for that potentially
			 abusive workers will not be hired into positions of providing services to the
			 extremely vulnerable residents of our Nation’s long-term care
			 facilities.
				3.Nationwide
			 expansion of pilot program for National and State background checks on direct
			 patient access employees of long-term care facilities or
			 providersSection 307 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395aa note) is amended by adding at the end the following new
			 subsection:
			
				(h)Nationwide
				expansion program
					(1)In
				generalBeginning on the date of enactment of the
				Patient Safety and Abuse Prevention Act of
				2007, the Secretary shall expand the pilot program under this
				section to be conducted on a nationwide basis (in this subsection, such
				expanded pilot program shall be referred to as the nationwide expansion
				program). Except for the following modifications, the provisions of
				this section shall apply to the nationwide expansion program:
						(A)Agreements
							(i)Newly
				participating statesThe Secretary shall enter into agreements
				with each State—
								(I)that the Secretary
				has not entered into an agreement with under subsection (c)(1);
								(II)that agrees to
				conduct background checks under the nationwide expansion program on a Statewide
				basis; and
								(III)that submits an
				application to the Secretary containing such information and at such time as
				the Secretary may specify.
								(ii)Certain
				previously participating statesThe Secretary shall enter into
				agreements with each State—
								(I)that the Secretary
				has entered into an agreement with under subsection (c)(1) in the case where
				such agreement did not require the State to conduct background checks under the
				pilot program established under subsection (a) on a Statewide basis;
								(II)that agrees to
				conduct background checks under the nationwide expansion program on a Statewide
				basis; and
								(III)that submits an
				application to the Secretary containing such information and at such time as
				the Secretary may specify.
								(B)Nonapplication
				of selection criteriaThe selection criteria required under
				subsection (c)(3)(B) shall not apply.
						(C)Required
				fingerprint check as part of criminal history background
				checkThe procedures established under subsection (b)(1) shall
				require that the facility or provider obtain State and national criminal
				history background checks on the prospective employee utilizing a search of
				State and Federal criminal history records and including a fingerprint check
				using the Integrated Automated Fingerprint Identification System of the Federal
				Bureau of Investigation.
						(D)Payments
							(i)Newly
				participating states
								(I)In
				generalAs part of the application submitted by a State under
				subparagraph (A)(i)(III), the State shall guarantee, with respect to the costs
				to be incurred by the State in carrying out the nationwide expansion program,
				that the State will make available (directly or through donations from public
				or private entities) a particular amount of non-Federal contributions.
								(II)Federal
				matchThe payment amount to each State that the Secretary enters
				into an agreement with under subparagraph (A)(i) shall be 3 times the amount
				that the State guarantees to make available under subclause (I), except that in
				no case may the payment amount exceed $3,000,000.
								(ii)Previously
				participating states
								(I)In
				generalAs part of the application submitted by a State under
				subparagraph (A)(ii)(III), the State shall guarantee, with respect to the costs
				to be incurred by the State in carrying out the nationwide expansion program,
				that the State will make available (directly or through donations from public
				or private entities) a particular amount of non-Federal contributions.
								(II)Federal
				matchThe payment amount to each State that the Secretary enters
				into an agreement with under subparagraph (A)(ii) shall be 3 times the amount
				that the State guarantees to make available under subclause (I), except that in
				no case may the payment amount exceed $1,500,000.
								(iii)No reservation
				for evaluationThere shall be no reservation of any portion of
				the payment amount provided under clauses (i) or (ii) for conducting an
				evaluation.
							(E)Evaluations and
				report
							(i)EvaluationsThe
				Inspector General of the Department of Health and Human Services shall conduct
				an annual evaluation of the nationwide expansion program in each of calendar
				years 2008 and 2009.
							(ii)ReportsNot
				later than 6 months after completion of the second year of the nationwide
				expansion program, the Inspector General of the Department of Health and Human
				Services shall submit a report to Congress containing the results of the annual
				evaluations conducted under clause (i), together with recommendations for the
				implementation of the requirements of sections 1819(b)(9) and 1919(b)(9) of the
				Social Security Act, as added by section (3)(a) of the
				Patient Safety and Abuse Prevention Act of
				2007.
							(2)Funding
						(A)NotificationThe
				Secretary shall notify the Secretary of the Treasury of the amount necessary to
				carry out the nationwide expansion program under this subsection for the period
				of fiscal years 2008 through 2010, except that in no case shall such amount
				exceed $156,000,000.
						(B)Transfer of
				fundsOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall provide for the transfer to
				the Secretary of the amount specified as necessary to carry out the nationwide
				expansion program under subparagraph
				(A).
						.
		4.Background checks
			 on direct patient access employees of long-Term care facilities and
			 providers
			(a)Screening of
			 skilled nursing facility and nursing facility employee applicants
				(1)Medicare
			 program
					(A)In
			 generalSection 1819(b) of the
			 Social Security Act (42 U.S.C.
			 1395i–3(b)) is amended by adding at the end the following new
			 paragraph:
						
							(9)Screening of
				direct patient access employees
								(A)Screening and
				criminal history background checks on applicants
									(i)ScreeningBeginning
				on January 1, 2011, before hiring a direct patient access employee, a skilled
				nursing facility shall screen the employee for any disqualifying information in
				accordance with such procedures as the State shall establish through a search
				of—
										(I)State-based abuse
				and neglect registries and databases, including the abuse and neglect
				registries and databases of another State in the case where a prospective
				employee previously resided in that State; and
										(II)criminal records
				and the records of any proceedings that may contain disqualifying information
				about applicants, such as proceedings conducted by State professional licensing
				and disciplinary boards and State medicaid fraud control units.
										(ii)Criminal
				history background checksAs part of such screening, the skilled
				nursing facility shall request that the State agency designated under
				subsection (e)(6)(E) oversee the coordination of a State and national criminal
				history background check that utilizes a search of State and Federal criminal
				history records and includes a fingerprint check using the Integrated Automated
				Fingerprint Identification System of the Federal Bureau of
				Investigation.
									(iii)Use of
				procedures previously establishedNothing in this paragraph shall
				be construed as preventing a State from using procedures established for
				purposes of the pilot program for National and State background checks on
				direct patient access employees of long-term care facilities or providers under
				section 307 of the Medicare Prescription Drug, Improvement, and Modernization
				Act of 2003, or the nationwide expansion program under subsection (h) of such
				section, to satisfy the requirements of paragraph (6).
									(B)Prohibition on
				hiring of abusive workers
									(i)In
				generalSubject to clause (ii), a skilled nursing facility may
				not knowingly employ any direct patient access employee who has any
				disqualifying information (as defined in subparagraph (F)(ii)).
									(ii)Provisional
				employmentSubject to clause (iii), the State may permit a
				skilled nursing facility to provide for a provisional period of employment (not
				to exceed 30 days) for a direct patient access employee—
										(I)pending completion
				of the screening and background check required under subparagraph (A);
				and
										(II)in the case where
				the employee has appealed the results of such screening and background check,
				pending completion of the appeals process.
										(iii)SupervisionThe
				facility shall maintain direct on-site supervision of the employee during such
				provisional period of employment.
									(C)Procedures
									(i)In
				generalThe procedures established by the State under
				subparagraph (A) shall be designed to accomplish the following:
										(I)Give a prospective
				direct patient access employee notice that the skilled nursing facility is
				required to perform background checks with respect to new employees, including
				a fingerprint check as part of the national criminal history background check
				conducted under subparagraph (A)(ii) in the case of any new employee who does
				not have a certificate indicating that a fingerprint check has been completed
				and has not found any disqualifying information (as described in subclause
				(V)).
										(II)Require, as a
				condition of employment, that the employee—
											(aa)provide a written
				statement disclosing any disqualifying information;
											(bb)provide a
				statement signed by the employee authorizing the facility to request a
				background check that includes a search of the registries and databases
				described in clause (i)(I) of subparagraph (A) and the records described in
				clause (i)(II) of such subparagraph and a criminal history background check
				conducted in accordance with clause (ii) of such subparagraph that includes a
				fingerprint check using the Integrated Automated Fingerprint System of the
				Federal Bureau of Investigation;
											(cc)provide the
				facility with a rolled set of the employee’s fingerprints or submit to being
				fingerprinted; and
											(dd)provide any other
				identification information the State may require.
											(III)Require the
				skilled nursing facility to check any available registries that would be likely
				to contain disqualifying information about a prospective employee, including
				the registries and databases described in subclause (I) of subparagraph (A)(i)
				and the records described in clause (II) of such subparagraph.
										(IV)Provide a
				prospective direct patient access employee the opportunity to request a copy of
				the results of the background check conducted with respect to such employee and
				to correct any errors by providing appropriate documentation to the State and
				the facility.
										(V)Upon completion of
				a fingerprint check as part of the national criminal history background check
				conducted with respect to a direct patient access employee under subparagraph
				(A)(ii), provide the skilled nursing facility and the direct patient access
				employee with a certificate indicating that such fingerprint check has been
				completed and no disqualifying information was found. Such certificate
				shall—
											(aa)be valid for 2
				years; and
											(bb)in the case where
				such direct patient access employee is hired by any other skilled nursing
				facility located in the State during such 2-year period, satisfy the
				requirement that such facility have a fingerprint check conducted as part of
				such national criminal history background check.
											(ii)Elimination of
				unnecessary checksThe procedures established by the State under
				subparagraph (A) shall permit a skilled nursing facility to terminate the
				background check at any stage at which the facility obtains disqualifying
				information regarding a prospective direct patient access employee.
									(iii)Development of
				model form of certificateThe Secretary shall develop a model
				form of the certificate described in clause (i)(V) that States may use to
				satisfy the requirements of such clause.
									(D)Use of
				information; Immunity from liability
									(i)Use of
				informationA skilled nursing facility that obtains information
				about a direct patient access employee pursuant to screening or a criminal
				history background check shall use such information only for the purpose of
				determining the suitability of the employee for employment.
									(ii)Immunity from
				liabilityA skilled nursing facility that, in denying employment
				for an applicant, reasonably and in good faith relies upon credible information
				about such applicant provided by a criminal history background check shall not
				be liable in any action brought by such applicant based on the employment
				determination resulting from the information.
									(iii)Prohibition on
				charging employees fees for conducting background checksA
				skilled nursing facility shall not charge a prospective direct patient access
				employee a fee for the screening or criminal history background check conducted
				under this paragraph.
									(E)Penalties
									(i)In
				general
										(I)State
				penaltiesSubject to subclause (II), a skilled nursing facility
				that violates the provisions of this paragraph shall be subject to such
				penalties as the State determines appropriate to enforce the requirements of
				this paragraph. A skilled nursing facility shall report to the Secretary on a
				quarterly basis any penalties imposed by the State under the preceding
				sentence.
										(II)Exclusion from
				participationIn any case where the Secretary determines that a
				State is not sufficiently enforcing the requirements of this paragraph, the
				Secretary may exclude a skilled nursing facility located within the State that
				violates the provisions of this paragraph from participating in the programs
				under this title and title XIX (in accordance with the procedures of section
				1128).
										(ii)Knowing
				retention of workerIn addition to any penalty under clause (i),
				a skilled nursing facility that knowingly continues to employ a direct patient
				access employee in violation of subparagraph (A) or (B) shall be subject to a
				civil penalty in an amount not to exceed $5,000 for the first such violation,
				and $10,000 for the second and each subsequent violation within any 5-year
				period.
									(F)DefinitionsIn
				this paragraph:
									(i)Conviction for a
				relevant crimeThe term conviction for a relevant
				crime means any Federal or State criminal conviction for—
										(I)any offense
				described in section 1128(a); and
										(II)such other types
				of offenses, including violent crimes, as the State may specify.
										(ii)Disqualifying
				informationThe term disqualifying information means
				information about a conviction for a relevant crime or a finding of
				substantiated patient or resident abuse.
									(iii)Direct patient
				access employeeThe term direct patient access
				employee means any individual who has access to a patient or resident of
				a skilled nursing facility through employment or through a contract with such
				facility and has duties that involve (or may involve) one-on-one contact with a
				patient or resident of the facility, as determined by the State for purposes of
				this paragraph. Such term does not include a volunteer unless the volunteer has
				duties that are equivalent to the duties of a direct patient access employee
				and those duties involve (or may involve) one-on-one contact with a patient or
				resident of the
				facility.
									.
					(B)Conforming
			 amendmentSection 1819(e) of the Social Security Act (42 U.S.C.
			 1395i–3(e)) is amended by adding at the end the following new paragraph:
						
							(6)Screening of
				direct patient access employeesBeginning on January 1, 2011, the
				State must—
								(A)have procedures in
				place for the conduct of screening and criminal history background checks under
				subparagraph (A) of subsection (b)(9), in accordance with the requirements of
				subparagraph (C) of such subsection;
								(B)be responsible for
				monitoring compliance with the procedures and requirements of such
				subsection;
								(C)as appropriate,
				provide for a provisional period of employment of a direct patient access
				employee under clause (ii) of subparagraph (B) of such subsection, including
				procedures to ensure that a skilled nursing facility provides direct on-site
				supervision of the employee in accordance with clause (iii) of such
				subparagraph;
								(D)provide an
				independent process by which a provisional employee or an employee may appeal
				or dispute the accuracy of the information obtained in a background check
				performed under such subsection; and
								(E)designate a single
				State agency as responsible for—
									(i)overseeing the
				coordination of any State and national criminal history background checks
				requested by a skilled nursing facility utilizing a search of State and Federal
				criminal history records, including a fingerprint check of such records;
									(ii)reviewing, using
				appropriate privacy and security safeguards, the results of any State or
				national criminal history background checks conducted regarding a prospective
				direct patient access employee to determine whether the employee has any
				conviction for a relevant crime;
									(iii)immediately
				reporting to the skilled nursing facility that requested the criminal history
				background checks the results of such review; and
									(iv)in the case of an
				employee with a conviction for a relevant crime that is subject to reporting
				under section 1128E of the Social Security
				Act (42 U.S.C. 1320a–7e), reporting the existence of such conviction
				to the database established under that section;
									(F)have a system in
				place for determining and levying appropriate penalties for violations of the
				provisions of such subsection;
								(G)have a system in
				place for determining which individuals are direct patient access employees for
				purposes of subparagraph (F)(iii) of such subsection;
								(H)as appropriate,
				specify offenses, including violent crimes, for purposes of subparagraph
				(F)(i)(II) of such subsection; and
								(I)develop rap
				back capability such that, if a direct patient access employee of a
				skilled nursing facility is convicted of a crime following the initial criminal
				history background check conducted with respect to such employee, and the
				employee’s fingerprints match the prints on file with the State law enforcement
				department, the department will immediately inform the State agency designated
				under subparagraph
				(E).
								.
					(2)Medicaid
			 program
					(A)In
			 generalSection 1919(b) of the
			 Social Security Act (42 U.S.C.
			 1396r(b)) is amended by adding at the end the following new
			 paragraph:
						
							(9)Screening of
				direct patient access employees
								(A)Screening and
				criminal history background checks on applicants
									(i)ScreeningBeginning
				on January 1, 2011, before hiring a direct patient access employee, a nursing
				facility shall screen the employee for any disqualifying information in
				accordance with such procedures as the State shall establish through a search
				of—
										(I)State-based abuse
				and neglect registries and databases, including the abuse and neglect
				registries and databases of another State in the case where a prospective
				employee previously resided in that State; and
										(II)criminal records
				and the records of any proceedings that may contain disqualifying information
				about applicants, such as proceedings conducted by State professional licensing
				and disciplinary boards and State medicaid fraud control units.
										(ii)Criminal
				history background checksAs part of such screening, the nursing
				facility shall request that the State agency designated under subsection
				(e)(6)(E) oversee the coordination of a State and national criminal history
				background check that utilizes a search of State and Federal criminal history
				records and includes a fingerprint check using the Integrated Automated
				Fingerprint Identification System of the Federal Bureau of
				Investigation.
									(iii)Use of
				procedures previously establishedNothing in this paragraph shall
				be construed as preventing a State from using procedures established for
				purposes of the pilot program for National and State background checks on
				direct patient access employees of long-term care facilities or providers under
				section 307 of the Medicare Prescription Drug, Improvement, and Modernization
				Act of 2003, or the nationwide expansion program under subsection (h) of such
				section, to satisfy the requirements of paragraph (6).
									(B)Prohibition on
				hiring of abusive workers
									(i)In
				generalSubject to clause (ii), a nursing facility may not
				knowingly employ any direct patient access employee who has any disqualifying
				information (as defined in subparagraph (F)(ii)).
									(ii)Provisional
				employmentSubject to clause (iii), the State may permit a
				nursing facility to provide for a provisional period of employment (not to
				exceed 30 days) for a direct patient access employee—
										(I)pending completion
				of the screening and background check required under subparagraph (A);
				and
										(II)in the case where
				the employee has appealed the results of such screening and background check,
				pending completion of the appeals process.
										(iii)SupervisionThe
				facility shall maintain direct on-site supervision of the employee during such
				provisional period of employment.
									(C)Procedures
									(i)In
				generalThe procedures established by the State under
				subparagraph (A) shall be designed to accomplish the following:
										(I)Give a prospective
				direct patient access employee notice that the nursing facility is required to
				perform background checks with respect to new employees, including a
				fingerprint check as part of the national criminal history background check
				conducted under subparagraph (A)(ii) in the case of any new employee who does
				not have a certificate indicating that a fingerprint check has been completed
				and has not found any disqualifying information (as described in subclause
				(V)).
										(II)Require, as a
				condition of employment, that the employee—
											(aa)provide a written
				statement disclosing any disqualifying information;
											(bb)provide a
				statement signed by the employee authorizing the facility to request a
				background check that includes a search of the registries and databases
				described in clause (i)(I) of subparagraph (A) and the records described in
				clause (i)(II) of such subparagraph and a criminal history background check
				conducted in accordance with clause (ii) of such subparagraph that includes a
				fingerprint check using the Integrated Automated Fingerprint System of the
				Federal Bureau of Investigation;
											(cc)provide the
				facility with a rolled set of the employee’s fingerprints or submit to being
				fingerprinted; and
											(dd)provide any other
				identification information the State may require.
											(III)Require the
				nursing facility to check any available registries that would be likely to
				contain disqualifying information about a prospective employee, including the
				registries and databases described in subclause (I) of subparagraph (A)(i) and
				the records described in clause (II) of such subparagraph.
										(IV)Provide a
				prospective direct patient access employee the opportunity to request a copy of
				the results of the background check conducted with respect to such employee and
				to correct any errors by providing appropriate documentation to the State and
				the nursing facility.
										(V)Upon completion of
				a fingerprint check as part of the national criminal history background check
				conducted with respect to a direct patient access employee under subparagraph
				(A)(ii), provide the nursing facility and the direct patient access employee
				with a certificate indicating that such fingerprint check has been completed
				and no disqualifying information was found. Such certificate shall—
											(aa)be valid for 2
				years; and
											(bb)in the case where
				such direct patient access employee is hired by any other nursing facility
				located in the State during such 2-year period, satisfy the requirement that
				such facility have a fingerprint check conducted as part of such national
				criminal history background check.
											(ii)Elimination of
				unnecessary checksThe procedures established by the State under
				subparagraph (A) shall permit a nursing facility to terminate the background
				check at any stage at which the facility obtains disqualifying information
				regarding a prospective direct patient access employee.
									(iii)Development of
				model form of certificateThe Secretary shall develop a model
				form of the certificate described in clause (i)(V) that States may use to
				satisfy the requirements of such clause.
									(D)Use of
				information; Immunity from liability
									(i)Use of
				informationA nursing facility that obtains information about a
				direct patient access employee pursuant to screening or a criminal history
				background check shall use such information only for the purpose of determining
				the suitability of the employee for employment.
									(ii)Immunity from
				liabilityA nursing facility that, in denying employment for an
				applicant, reasonably and in good faith relies upon credible information about
				such applicant provided by a criminal history background check shall not be
				liable in any action brought by such applicant based on the employment
				determination resulting from the information.
									(iii)Prohibition on
				charging employees fees for conducting background checksA
				nursing facility shall not charge a prospective direct patient access employee
				a fee for the screening or criminal history background check conducted under
				this paragraph.
									(E)Penalties
									(i)In
				general
										(I)State
				penaltiesSubject to subclause (II), a nursing facility that
				violates the provisions of this paragraph shall be subject to such penalties as
				the State determines appropriate to enforce the requirements of this paragraph.
				A nursing facility shall report to the Secretary on a quarterly basis any
				penalties imposed by the State under the preceding sentence.
										(II)Exclusion from
				participationIn any case where the Secretary determines that a
				State is not sufficiently enforcing the requirements of this paragraph, the
				Secretary may exclude a nursing facility located within the State that violates
				the provisions of this paragraph from participating in the programs under this
				title and title XVIII (in accordance with the procedures of section
				1128).
										(ii)Knowing
				retention of workerIn addition to any penalty under clause (i),
				a nursing facility that knowingly continues to employ a direct patient access
				employee in violation of subparagraph (A) or (B) shall be subject to a civil
				penalty in an amount not to exceed $5,000 for the first such violation, and
				$10,000 for the second and each subsequent violation within any 5-year
				period.
									(F)DefinitionsIn
				this paragraph:
									(i)Conviction for a
				relevant crimeThe term conviction for a relevant
				crime means any Federal or State criminal conviction for—
										(I)any offense
				described in section 1128(a); and
										(II)such other types
				of offenses, including violent crimes, as the State may specify.
										(ii)Disqualifying
				informationThe term disqualifying information means
				information about a conviction for a relevant crime or a finding of
				substantiated patient or resident abuse.
									(iii)Direct patient access
				employeeThe term
				direct patient access employee means any individual who has access
				to a patient or resident of a nursing facility through employment or through a
				contract with such facility and has duties that involve (or may involve)
				one-on-one contact with a patient or resident of the facility, as determined by
				the State for purposes of this paragraph. Such term does not include a
				volunteer unless the volunteer has duties that are equivalent to the duties of
				a direct patient access employee and those duties involve (or may involve)
				one-on-one contact with a patient or resident of the
				facility.
									.
					(B)Conforming
			 amendmentSection 1919(e) of the Social Security Act (42 U.S.C.
			 1396r(e)) is amended by adding at the end the following new paragraph:
						
							(8)Screening of
				direct patient access employeesBeginning on January 1, 2011, the
				State must—
								(A)have procedures in
				place for the conduct of screening and criminal history background checks under
				subparagraph (A) of subsection (b)(9), in accordance with the requirements of
				subparagraph (C) of such subsection;
								(B)be responsible for
				monitoring compliance with the procedures and requirements of such
				subsection;
								(C)as appropriate,
				provide for a provisional period of employment of a direct patient access
				employee under clause (ii) of subparagraph (B) of such subsection, including
				procedures to ensure that a nursing facility provides direct on-site
				supervision of the employee in accordance with clause (iii) of such
				subparagraph;
								(D)provide an
				independent process by which a provisional employee or an employee may appeal
				or dispute the accuracy of the information obtained in a background check
				performed under such subsection; and
								(E)designate a single
				State agency as responsible for—
									(i)overseeing the
				coordination of any State and national criminal history background checks
				requested by a nursing facility utilizing a search of State and Federal
				criminal history records, including a fingerprint check of such records;
									(ii)reviewing, using
				appropriate privacy and security safeguards, the results of any State or
				national criminal history background checks conducted regarding a prospective
				direct patient access employee to determine whether the employee has any
				conviction for a relevant crime;
									(iii)immediately
				reporting to the nursing facility that requested the criminal history
				background checks the results of such review; and
									(iv)in the case of an
				employee with a conviction for a relevant crime that is subject to reporting
				under section 1128E of the Social Security
				Act (42 U.S.C. 1320a–7e), reporting the existence of such conviction
				to the database established under that section;
									(F)have a system in
				place for determining and levying appropriate penalties for violations of the
				provisions of such subsection;
								(G)have a system in
				place for determining which individuals are direct patient access employees for
				purposes of subparagraph (F)(iii) of such subsection;
								(H)as appropriate,
				specify offenses, including violent crimes, for purposes of subparagraph
				(F)(i)(II) of such subsection; and
								(I)develop rap back capability
				such that, if a direct patient access employee of a nursing facility is
				convicted of a crime following the initial criminal history background check
				conducted with respect to such employee, and the employee’s fingerprints match
				the prints on file with the State law enforcement department, the department
				will immediately inform the State agency designated under subparagraph
				(E).
								.
					(b)Application to
			 other long-Term care facilities or providers
				(1)MedicarePart
			 E of title XVIII of the Social Security
			 Act (42
			 U.S.C. 1395x et seq.) is amended by adding at the end the
			 following:
					
						1898.Application of skilled nursing facility preventive abuse
		  provisions to long-term care facilities and providers(a)The provisions of section 1819(b)(9) shall
				apply to a long-term care facility or provider (as defined in subsection (b))
				in the same manner as such provisions apply to a skilled nursing
				facility.
							(b)Long-Term care
				facility or providerIn this section, the term long-term
				care facility or provider means the following facilities or providers
				which receive payment for services under this title or title XIX:
								(1)A home health
				agency.
								(2)A provider of
				hospice care.
								(3)A long-term care
				hospital.
								(4)A provider of
				personal care services.
								(5)A provider of
				adult day care.
								(6)A residential care
				provider that arranges for, or directly provides, long-term care services,
				including an assisted living facility that provides a level of care established
				by the Secretary.
								(7)An intermediate
				care facility for the mentally retarded (as defined in section
				1905(d)).
								.
				(2)MedicaidSection 1902(a) of
			 the Social Security Act
			 (42 U.S.C.
			 1396a) is amended—
					(A)in paragraph (69),
			 by striking and at the end;
					(B)in paragraph
			 (70)(B)(iv), by striking the period at the end and inserting ;
			 and; and
					(C)by inserting after
			 paragraph (70)(B)(iv) the following:
						
							(71)provide that the
				provisions of section 1919(b)(9) apply to a long-term care facility or provider
				(as defined in section 1898(b)) in the same manner as such provisions apply to
				a nursing
				facility.
							.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2011.
				(c)Payments
				(1)Procedures to
			 reimburse costs of national background check
					(A)In
			 generalThe Secretary of
			 Health and Human Services shall establish procedures to reimburse the costs of
			 conducting national criminal history background checks under sections
			 1819(b)(9), 1919(b)(9), 1898, and 1902(a)(71) of the Social Security Act, as
			 added by subsections (a)(1), (a)(2), (b)(1), and (b)(2), respectively, through
			 the following mechanisms, in such proportion as the Secretary determines
			 appropriate:
						(i)By providing payments to skilled nursing
			 facilities and long-term care facilities or providers for costs incurred as are
			 attributable to the conduct of such national criminal history background checks
			 under such section 1819(b)(9).
						(ii)By making a payment, from sums appropriated
			 therefore, under section 1903(a) of the Social Security Act (42 U.S.C.
			 1396b(a)) to each State which has a plan approved under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.), for each quarter, beginning with the
			 quarter commencing on January 1, 2011, in an amount equal to 90 percent of the
			 sums expended with respect to costs incurred during such quarter as are
			 attributable to the conduct of such national criminal history background checks
			 under such section 1919(b)(9).
						(B)Funding for
			 payments for costs incurred under Medicare programThe Secretary
			 of Health and Human Services shall provide for the transfer, in appropriate
			 part from the Federal Hospital Insurance Trust Fund established under section
			 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary
			 Insurance Trust Fund established under section 1841 of such Act (42 U.S.C.
			 1395t), of such funds as are necessary to make payments under subparagraph
			 (A)(i) for fiscal year 2011 and each fiscal year thereafter.
					(C)Determination of
			 appropriate proportionIn establishing the procedures under
			 subparagraph (A), the Secretary of Health and Human Services shall determine
			 what proportion of payments using the mechanisms described in such subparagraph
			 would result in an equitable allocation of the costs of such reimbursement
			 between the Medicare program under title XVIII of the Social Security Act and
			 the Medicaid program under title XIX of such Act.
					(2)Ensuring no
			 duplicative paymentsThe
			 procedures established under paragraph (1)(A) shall ensure that no duplicative
			 payments are made for the costs of conducting such national criminal history
			 background checks, including any duplication of payments made under the pilot
			 program for national and State background checks on direct patient access
			 employees of long-term care facilities or providers under section 307 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2007,
			 including the nationwide expansion program under subsection (h) of such
			 section, as added by section 3.
				(3)Submission of
			 costs incurred by facilities in performing checks
					(A)In
			 generalThe procedures established under paragraph (1)(A) shall
			 provide a process, such as through submission of a bill, by which a skilled
			 nursing facility, a nursing facility, and a long-term care facility or provider
			 may submit information regarding the costs incurred by such facility in
			 conducting national criminal history background checks under sections
			 1819(b)(9), 1919(b)(9), 1898, and 1902(a)(71) of the Social Security Act, as
			 added by subsections (a)(1), (a)(2), (b)(1), and (b)(2), respectively.
					(B)Model
			 formsThe Secretary of Health and Human Services shall develop
			 model forms that may be used by a skilled nursing facility, a nursing facility,
			 and a long-term care facility or provider to submit a claim for reimbursement
			 of the costs described in paragraph (1)(A) that contains the information
			 described in subparagraph (A).
					(4)RegulationsNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall promulgate regulations to carry out this
			 subsection.
				5.Background checks
			 provided by the Federal Bureau of Investigation
			(a)Development of
			 rap back capabilities
				(1)In
			 generalNot later than January 1, 2011, the Director of the
			 Federal Bureau of Investigation (in this section referred to as the
			 Director) shall ensure that the Integrated Automated Fingerprint
			 Identification System of the Federal Bureau of Investigation has the capacity
			 to store and retrieve fingerprints from its database.
				(2)Notification of
			 conviction of direct patient access employeeIn the case where a
			 direct patient access employee (as defined in subparagraph (F)(iii) of sections
			 1819(b)(9) and 1919(b)(9) of the Social Security Act, as added by section 4(a))
			 is convicted of a crime following the initial national criminal history
			 background check conducted with respect to such employee under such sections
			 1819(b)(9) and 1919(b)(9), and the employee’s fingerprint matches the prints on
			 file with the Federal Bureau of Investigation, the Bureau shall inform the
			 State law enforcement department, in order for the State to inform the skilled
			 nursing facility, nursing facility, or long-term care facility or provider of
			 such conviction in accordance with the requirements of sections 1819(e)(6)(I)
			 and 1919(e)(8)(I) of the Social Security Act, as added by section 4(a).
				(b)Reasonable fee
			 for national criminal history background checks conducted on employees of
			 long-term care facilitiesThe Director may charge a reasonable
			 fee, in consultation with the Secretary of Health and Human Services, for a
			 national criminal history background check using the Integrated Automated
			 Fingerprint Identification System of the Federal Bureau of Investigation that
			 is conducted under section 1819(b)(9), 1919(b)(9), 1898, or 1902(a)(71) of the
			 Social Security Act, as added by subsections (a)(1), (a)(2), (b)(1), and (b)(2)
			 of section 4, respectively, that represents the actual cost of conducting such
			 national criminal history background check.
			
	
		1.Short titleThis Act may be cited as the Patient
			 Safety and Abuse Prevention Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Frail elders are a highly
			 vulnerable population who often lack the ability to give consent or defend
			 themselves. Since the best predictor of future behavior is past behavior,
			 individuals with histories of abuse pose a definite risk to patients and
			 residents of long-term care facilities.
				(2)Every month, there are
			 stories in the media of health care employees who commit criminal misconduct on
			 the job and are later found, through a background check conducted after the
			 fact, to have a history of convictions for similar crimes.
				(3)A 2006 study conducted by
			 the Department of Health and Human Services determined that—
					(A)criminal background
			 checks are a valuable tool for employers during the hiring process;
					(B)the use of criminal
			 background checks during the hiring process does not limit the pool of
			 potential job applicants;
					(C)a correlation exists
			 between criminal history and incidences of abuse; and
					(D)the long-term care
			 industry supports the practice of conducting background checks on potential
			 employees in order to reduce the likelihood of hiring someone who has the
			 potential to harm residents of long-term care facilities.
					(4)In 2004, the staff of
			 State Adult Protective Services agencies received more than 500,000 reports of
			 elder and vulnerable adult abuse, and an ombudsman report concluded that more
			 than 15,000 nursing home complaints involved abuse, including nearly 4,000
			 complaints of physical abuse, more than 800 complaints of sexual abuse, and
			 nearly 1,000 complaints of financial exploitation.
				(5)The Department of Health
			 and Human Services has determined that, while 41 States now require criminal
			 background checks on certified nurse aides prior to employment, only half of
			 those (22) require criminal background checks at the Federal level.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)lay the foundation for a
			 coordinated, nationwide system of State criminal background checks that would
			 greatly enhance the chances of identifying individuals with problematic
			 backgrounds who move across State lines;
				(2)stop individuals who have
			 a record of substantiated abuse, or a serious criminal record, from preying on
			 helpless elders and individuals with disabilities; and
				(3)provide assurance to
			 long-term care employers and the residents they care for that potentially
			 abusive workers will not be hired into positions of providing services to the
			 extremely vulnerable residents of long-term care facilities in the United
			 States.
				3.Nationwide program for
			 National and State background checks on direct patient access employees of
			 long-term care facilities and providers
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary), shall establish a program
			 to identify efficient, effective, and economical procedures for long term care
			 facilities or providers to conduct background checks on prospective direct
			 patient access employees on a nationwide basis (in this subsection, such
			 program shall be referred to as the nationwide program). Except
			 for the following modifications, the Secretary shall carry out the nationwide
			 program under similar terms and conditions as the pilot program under section
			 307 of the Medicare Prescription Drug, Improvement, and Modernization Act of
			 2003 (Public Law 108–173; 117 Stat. 2257), including the prohibition on hiring
			 abusive workers and the authorization of the imposition of penalties by a
			 participating State under subsection (b)(3)(A) and (b)(6), respectively, of
			 such section 307:
				(1)Agreements
					(A)Newly participating
			 statesThe Secretary shall enter into agreements with each
			 State—
						(i)that the Secretary has
			 not entered into an agreement with under subsection (c)(1) of such section
			 307;
						(ii)that agrees to conduct
			 background checks under the nationwide program on a Statewide basis; and
						(iii)that submits an
			 application to the Secretary containing such information and at such time as
			 the Secretary may specify.
						(B)Certain previously
			 participating statesThe Secretary shall enter into agreements
			 with each State—
						(i)that the Secretary has
			 entered into an agreement with under such subsection (c)(1), but only in the
			 case where such agreement did not require the State to conduct background
			 checks under the program established under subsection (a) of such section 307
			 on a Statewide basis;
						(ii)that agrees to conduct
			 background checks under the nationwide program on a Statewide basis; and
						(iii)that submits an
			 application to the Secretary containing such information and at such time as
			 the Secretary may specify.
						(2)Nonapplication of
			 selection criteriaThe selection criteria required under
			 subsection (c)(3)(B) of such section 307 shall not apply.
				(3)Required fingerprint
			 check as part of criminal history background checkThe procedures
			 established under subsection (b)(1) of such section 307 shall—
					(A)require that the
			 long-term care facility or provider (or the designated agent of the long-term
			 care facility or provider) obtain State and national criminal history
			 background checks on the prospective employee through such means as the
			 Secretary determines appropriate that utilize a search of State-based abuse and
			 neglect registries and databases, including the abuse and neglect registries of
			 another State in the case where a prospective employee previously resided in
			 that State, State criminal history records, the records of any proceedings in
			 the State that may contain disqualifying information about prospective
			 employees (such as proceedings conducted by State professional licensing and
			 disciplinary boards and State Medicaid Fraud Control Units), and Federal
			 criminal history records, including a fingerprint check using the Integrated
			 Automated Fingerprint Identification System of the Federal Bureau of
			 Investigation; and
					(B)encourage States to test methods to reduce
			 duplicative fingerprinting, including providing for the development of
			 rap back capability by the State such that, if a direct patient
			 access employee of a long-term care facility or provider is convicted of a
			 crime following the initial criminal history background check conducted with
			 respect to such employee, and the employee’s fingerprints match the prints on
			 file with the State law enforcement department, the department will immediately
			 inform the State and the State will immediately inform the long-term care
			 facility or provider of such conviction.
					(4)State
			 requirementsAn agreement entered into under paragraph (1) shall
			 require that a participating State—
					(A)be responsible for
			 monitoring compliance with the requirements of the nationwide program;
					(B)have procedures in place
			 to—
						(i)conduct screening and
			 criminal history background checks under the nationwide program in accordance
			 with the requirements of this section;
						(ii)monitor compliance by
			 long-term care facilities and providers with the procedures and requirements of
			 the nationwide program;
						(iii)as appropriate, provide
			 for a provisional period of employment by a long-term care facility or provider
			 of a direct patient access employee, not to exceed 30 days, pending completion
			 of the required criminal history background check and, in the case where the
			 employee has appealed the results of such background check, pending completion
			 of the appeals process, during which the employee shall be subject to direct
			 on-site supervision (in accordance with procedures established by the State to
			 ensure that a long-term care facility or provider furnishes such direct on-site
			 supervision);
						(iv)provide an independent
			 process by which a provisional employee or an employee may appeal or dispute
			 the accuracy of the information obtained in a background check performed under
			 the nationwide program, including the specification of criteria for appeals for
			 direct patient access employees found to have disqualifying information which
			 shall include consideration of the passage of time, extenuating circumstances,
			 demonstration of rehabilitation, and relevancy of the particular disqualifying
			 information with respect to the current employment of the individual;
						(v)provide for the
			 designation of a single State agency as responsible for—
							(I)overseeing the
			 coordination of any State and national criminal history background checks
			 requested by a long-term care facility or provider (or the designated agent of
			 the long-term care facility or provider) utilizing a search of State and
			 Federal criminal history records, including a fingerprint check of such
			 records;
							(II)overseeing the design of
			 appropriate privacy and security safeguards for use in the review of the
			 results of any State or national criminal history background checks conducted
			 regarding a prospective direct patient access employee to determine whether the
			 employee has any conviction for a relevant crime;
							(III)immediately reporting
			 to the long-term care facility or provider that requested the criminal history
			 background check the results of such review; and
							(IV)in the case of an
			 employee with a conviction for a relevant crime that is subject to reporting
			 under section 1128E of the Social Security
			 Act (42 U.S.C. 1320a–7e), reporting the existence of such conviction
			 to the database established under that section;
							(vi)determine which
			 individuals are direct patient access employees (as defined in paragraph
			 (6)(B)) for purposes of the nationwide program;
						(vii)as appropriate, specify
			 offenses, including convictions for violent crimes, for purposes of the
			 nationwide program; and
						(viii)provide for the
			 development of rap back capability such that, if a direct
			 patient access employee of a long-term care facility or provider is convicted
			 of a crime following the initial criminal history background check conducted
			 with respect to such employee, and the employee’s fingerprints match the prints
			 on file with the State law enforcement department—
							(I)the department will
			 immediately inform the State agency designated under clause (v) and such agency
			 will immediately inform the facility or provider of such conviction; and
							(II)the State will provide,
			 or will require the facility to provide, to the employee a copy of the results
			 of the criminal history background check conducted with respect to the employee
			 at no charge in the case where the individual requests such a copy.
							(5)Payments
					(A)Newly participating
			 states
						(i)In
			 generalAs part of the application submitted by a State under
			 paragraph (1)(A)(iii), the State shall guarantee, with respect to the costs to
			 be incurred by the State in carrying out the nationwide program, that the State
			 will make available (directly or through donations from public or private
			 entities) a particular amount of non-Federal contributions, as a condition of
			 receiving the Federal match under clause (ii).
						(ii)Federal
			 matchThe payment amount to each State that the Secretary enters
			 into an agreement with under paragraph (1)(A) shall be 3 times the amount that
			 the State guarantees to make available under clause (i), except that in no case
			 may the payment amount exceed $3,000,000.
						(B)Previously
			 participating states
						(i)In
			 generalAs part of the application submitted by a State under
			 paragraph (1)(B)(iii), the State shall guarantee, with respect to the costs to
			 be incurred by the State in carrying out the nationwide program, that the State
			 will make available (directly or through donations from public or private
			 entities) a particular amount of non-Federal contributions, as a condition of
			 receiving the Federal match under clause (ii).
						(ii)Federal
			 matchThe payment amount to each State that the Secretary enters
			 into an agreement with under paragraph (1)(B) shall be 3 times the amount that
			 the State guarantees to make available under clause (i), except that in no case
			 may the payment amount exceed $1,500,000.
						(6)DefinitionsUnder
			 the nationwide program:
					(A)Long-Term care facility
			 or providerThe term long-term care facility or
			 provider means the following facilities or providers which receive
			 payment for services under title XVIII or XIX of the Social Security
			 Act:
						(i)A skilled nursing
			 facility (as defined in section 1819(a) of the Social Security Act (42 U.S.C.
			 1395i–3(a)).
						(ii)A nursing facility (as
			 defined in section 1919(a) of such Act (42 U.S.C. 1396r(a)).
						(iii)A home health
			 agency.
						(iv)A provider of hospice
			 care (as defined in section 1861(dd)(1) of such Act (42 U.S.C.
			 1395x(dd)(1)).
						(v)A long-term care hospital
			 (as described in section 1886(d)(1)(B)(iv) of such Act (42 U.S.C.
			 1395ww(d)(1)(B)(iv)).
						(vi)A provider of personal
			 care services.
						(vii)A provider of adult day
			 care.
						(viii)A residential care
			 provider that arranges for, or directly provides, long-term care services,
			 including an assisted living facility that provides a level of care established
			 by the Secretary.
						(ix)An intermediate care
			 facility for the mentally retarded (as defined in section 1905(d) of such Act
			 (42 U.S.C. 1396d(d)).
						(x)Any other facility or
			 provider of long-term care services under such titles as the participating
			 State determines appropriate.
						(B)Direct patient access
			 employeeThe term
			 direct patient access employee means any individual who has access
			 to a patient or resident of a long-term care facility or provider through
			 employment or through a contract with such facility or provider and has duties
			 that involve (or may involve) one-on-one contact with a patient or resident of
			 the facility or provider, as determined by the State for purposes of the
			 nationwide program. Such term does not include a volunteer unless the volunteer
			 has duties that are equivalent to the duties of a direct patient access
			 employee and those duties involve (or may involve) one-on-one contact with a
			 patient or resident of the long-term care facility or provider.
					(7)Evaluation and
			 report
					(A)EvaluationThe
			 Inspector General of the Department of Health and Human Services shall conduct
			 an evaluation of the nationwide program.
					(B)ReportNot
			 later than 180 days after the completion of the nationwide program, the
			 Inspector General of the Department of Health and Human Services shall submit a
			 report to Congress containing the results of the evaluation conducted under
			 subparagraph (A).
					(b)Funding
				(1)NotificationThe
			 Secretary of Health and Human Services shall notify the Secretary of the
			 Treasury of the amount necessary to carry out the nationwide program under this
			 section for the period of fiscal years 2009 through 2011, except that in no
			 case shall such amount exceed $160,000,000.
				(2)Transfer of
			 fundsOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall provide for the transfer to
			 the Secretary of Health and Human Services of the amount specified as necessary
			 to carry out the nationwide program under paragraph (1). Such amount shall
			 remain available until expended.
				4.Mandatory State use of
			 national correct coding initiative
			(a)In
			 generalSection 1903(r) of
			 the Social Security Act (42 U.S.C. 1396b(r)) is amended—
				(1)in paragraph
			 (1)(B)—
					(A)in clause (ii), by striking
			 and at the end;
					(B)in clause (iii), by
			 adding and after the semi-colon; and
					(C)by adding at the end the
			 following new clause:
						
							(iv)effective for claims
				filed on or after October 1, 2009, incorporate compatible methodologies of the
				National Correct Coding Initiative administered by the Secretary (or any
				successor initiative to promote correct coding and to control improper coding
				leading to inappropriate payment) and such other methodologies of that
				Initiative (or such other national correct coding methodologies) as the
				Secretary identifies in accordance with paragraph
				(3);
							;
				and
					(2)by adding at the end the
			 following new paragraph:
					
						(3)Not later than September
				1, 2009, the Secretary shall do the following:
							(A)Identify those
				methodologies of the National Correct Coding Initiative administered by the
				Secretary (or any successor initiative to promote correct coding and to control
				improper coding leading to inappropriate payment) which are compatible to
				claims filed under this title.
							(B)Identify those
				methodologies of such Initiative (or such other national correct coding
				methodologies) that should be incorporated into claims filed under this title
				with respect to items or services for which States provide medical assistance
				under this title and no national correct coding methodologies have been
				established under such Initiative with respect to title XVIII.
							(C)Notify States of—
								(i)the methodologies
				identified under subparagraphs (A) and (B) (and of any other national correct
				coding methodologies identified under subparagraph (B)); and
								(ii)how States are to
				incorporate such methodologies into claims filed under this title.
								(D)Submit a report to
				Congress that includes the notice to States under subparagraph (C) and an
				analysis supporting the identification of the methodologies made under
				subparagraphs (A) and
				(B).
							.
				(b)Extension for state law
			 amendmentIn the case of a State plan under title XIX of the
			 Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of Health and
			 Human Services determines requires State legislation in order for the plan to
			 meet the additional requirements imposed by the amendment made by subsection
			 (a)(1)(C), the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
			5.Funding for the medicare
			 improvement fundSection
			 1898(b)(1) of the Social Security Act, as added by section 7002(a) of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252) and amended by
			 section 188(a)(2) of the Medicare Improvements for Patients and Providers Act
			 of 2008 (Public Law 110–275), is amended to read as follows:
			
				(1)In
				generalThere shall be available to the Fund, for expenditures
				from the Fund for services furnished during—
					(A)fiscal year 2014,
				$2,220,000,000; and
					(B)fiscal years 2014 through
				2017,
				$20,200,000,000.
					.
		Amend the title so as to read:
	 A bill to provide for nationwide expansion of the pilot program for
	 national and State background checks on direct patient access employees of
	 long-term care facilities or providers..
	
		September 22 (legislative day, September 17),
		  2008
		Reported with an amendment and an amendment to the
		  title
	
